DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over SCHOBER; Karol et al. US PGPUB 20210153185 A1 in view of XI; Fengjun et al. US PGPUB 20210159966 A1.
	
Regarding claim 1. Schober teaches A method by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving configuration information ([0130] the RRC configurations are those of Table 1, K1={1,2,3,4}, a UE is configured with…) related to a plurality of groups for a plurality of control resource sets (CORESETs) configured for the UE;  ([0130] Ibid. Three CORESETs are configured to a UE on a BWP. CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2).) 
receiving first downlink control information (DCI) through a first CORESET associated with a first group among the plurality of groups based on the configuration information; ([0102] PDSCHs transmitted from different TRPs is based on an ID associated to the PDCCH carrying the DL assignment (for example CORESET ID).  see also [0101] the scheduling DL assignment in non-fall-back DCI formats, therefore DL assignment is referring to a DCI)  and 
wherein data is acquired from the first PDSCH based on a quasi co-location (QCL) parameter related to a physical downlink control channel (PDCCH) of a second CORESET ([0112] UE monitors for scheduled transmissions in each PDSCH occasion in multiple groups of one or more CORESET(s) where the group of one or more CORESET(s) is formed by CORESET(s) associated with a single TRP (e.g. by QCL),)  detected in a second slot prior to a first slot in which the first PDSCH is received, ([0131] In the example, gNB transmits PDSCHs with SLIVs r={1, 4} from one TRP associated with CORESET #0, PDSCH with SLIV r={9} from one TRP associated with CORESET #2 and PDSCHs with r={5, 9} from the other TRP associated with CORESET #1 in the same slot, )  and 
wherein the second CORESET is associated with the first group.  ([0130]  CORESETs with identifiers #0 and #2 are associated with TRP #1)
	Schober does not teach 
receiving a first physical downlink shared channel (PDSCH) scheduled by the first DCI wherein an offset between a reception time of the first PDSCH and a reception time of the first DCI is less than a threshold value,
 and 
wherein the second slot is a latest slot in which one or more CORESETs associated with the first group are detected before the first slot, 
	However
XI teaches
receiving a first physical downlink shared channel (PDSCH) scheduled by the first DCI wherein an offset between a reception time of the first PDSCH and a reception time of the first DCI is less than a threshold value, ([0158] For PDSCH reception, if the time offset between the reception of the DL DCI and the corresponding PDSCH is less than a threshold, such as Threshold-Sched-Offset,… Examiner notes disclosure is supported by 62/652700 [0164]) 
wherein the second slot is a latest slot in which one or more CORESETs associated with the first group are detected before the first slot, ([0158] … QCLed based on a default TCI state used for a PDCCH QCL indication of the lowest CORESET-ID in the latest slot in which one or more CORESETs are configured for the WTRU.)
in order to reduce the beam training overhead by identifying optimal beam configuration from the collocated beam configuration from a same TRP ([0003]) 
Schober and Xi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Schober with the technique of receiving PDSCH using collocated beam in the same TRP in order to reduce the beam training overhead. 

Regarding claim 2. Schober and XI teaches The method of claim 1, and Schober does not teach  wherein the UE has a capability of receiving signals simultaneously based on N TCI states, where N is a natural number greater than 2.
	However, XI teaches 
wherein the UE has a capability of receiving signals simultaneously based on N TCI states, where N is a natural number greater than 2.  (FIG. 9 illustrates an example of DCI or TCI for beam indication for multiple DL BWPs.  [0151] the reference TCI field may select the TCI field with the TCI state with the highest or lowest index among all TCI fields in the same DCI. For instance, in 904, TCI field K may indicate TCI state S and S may be the highest index among the TCI states signaled by all TCI fields in the same DCI.) 
in order to reduce the beam training overhead by identifying optimal beam configuration from the collocated beam configuration from a same TRP ([0003]) 
Schober and Xi are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify  the method in Schober with the technique of receiving PDSCH using collocated beam in the same TRP in order to reduce the beam training overhead. 

Regarding claim 3. Schober and XI teaches The method of claim 2, and Schober teaches further comprising reporting information about the capability to a base station. ([0105] Overlapping transmission by gNB: [0106] if UE reports capability for parallel reception of mini-slot and slot,) 

Regarding claim 4. Schober and XI teaches The method of claim 1, and Schober teaches  wherein the plurality of groups include the first group and a second group different from the first group, ([0130] CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2).) and wherein the first group has a first index, and the second group has a second index different from the first index. ([0130] CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2).) 

Regarding claim 5. Schober and Xi teaches The method of claim 4, and Schober teaches wherein the first CORESET and the second CORESET are associated with the first group, ([0130] CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2).) and the first CORESET and the second CORESET have a first index. ([0130] CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2).)

Regarding claim 6. Schober and XI teaches The method of claim 1, Schober teaches  wherein the second CORESET has an identifier of a minimum value among the one or more CORESETs detected in the second slot. [0130] CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2).) and the first CORESET and the second CORESET have a first index. ([0130] CORESETs with identifiers #0 and #2 are associated with TRP #1 and CORESET with identifier #1 is associated with another TRP (TRP #2).)

Regarding claim 7. Schober and XI teaches The method of claim 4, and Schober teaches further comprising: receiving a second PDSCH based on the configuration information in the first slot scheduled through a third CORESET related to the second group. ([0131] In the example, gNB transmits PDSCHs with SLIVs r={1, 4} from one TRP associated with CORESET #0, PDSCH with SLIV r={9} from one TRP associated with CORESET #2 and PDSCHs with r={5, 9} from the other TRP associated with CORESET #1 in the same slot,) 


Regarding claim 9. Schober and XI teaches 9The method of claim 1, and Schober teachs wherein the configuration information is received through higher layer signaling. ([0130] the RRC configurations are those of Table 1, K1={1,2,3,4}, a UE is configured with…) 


Regarding claim 17-20. Schober and XI teaches A user equipment (UE) in a wireless communication system, the UE comprising: at least one processor; (Fig. 6, 810 see [0154])  and at least one memory (Fig. 6, 820, see [0154]) operably connected to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations recited in claim 1, 4, 5, 6.   They are rejected for the same reasons.

Claim(s) 8  is rejected under 35 U.S.C. 103 as being unpatentable over Schober and XI  as applied to claim1 above, and further in view of Liou; Jia-Hong et al. US PGPUB 20190297637 A1. 
Regarding claim 8. Schober and XI teaches The method of claim 1, and but it does not teach wherein the threshold value is determined based on information received through higher layer signaling.
However, Liou teaches the threshold value is determined based on information received through higher layer signaling ([0147] RRC parameter in beam management: Threshold-sched-Offset). 
In order to improve coverage by causing less interference to access terminals in neighboring cells ([0017])
Schober and Liou are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Schober with the technique of RRC configured beam forming parameter in order to improve coverage by causing less interference to access terminals in neighboring cells. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHAOHUI YANG whose telephone number is (571)270-7527. The examiner can normally be reached 9 AM to 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/               Examiner, Art Unit 2468                                                                                                                                                                                         

/KHALED M KASSIM/               Primary Examiner, Art Unit 2468